DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-15 are pending in the application. Claims 2 has been canceled. Claims 15 is new. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2008/0313813A1 hereinafter referred to as Adiri. Adiri discloses a device 2, 102 for providing comfort for an arm and baby's head while feeding, the device consisting of: a satchel 4, 104 the satchel having a first side, a second side and a third side, the satchel being for holding air and a strap 112, the strap having a first end and a second end, wherein the strap is for ease of carrying the satchel, wherein the first end of the strap being coupled to the first side of the satchel and wherein the second end of the strap being coupled to the second side of the satchel; a hose 32, the hose having a proximal end and a distal end, the proximal end of the hose being coupled to the third side of the satchel, .
Re-Claim 3
	Adiri as modified discloses the claimed invention except for wherein the strap having a length of three (3) feet. It would have been obvious matter of design choice to size the strap to have a length of three feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 4
	Adiri as modified discloses,
wherein the strap having a pad.
Re-Claim 6
	Adiri as modified discloses the claimed invention except for wherein satchel having a length of five (5) inches. It would have been obvious matter of design choice to size the satchel have a length of five (5) inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 7
	Adiri as modified discloses the claimed invention except for wherein satchel having a height of seven (7) inches. It would have been obvious matter of design choice to size the satchel to have a height of seven feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).

Adiri as modified discloses the claimed invention except for wherein satchel having a width of three (3) inches. It would have been obvious matter of design choice to size the satchel have a width of five (3) inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 9
	Adiri as modified discloses the claimed invention except for wherein the satchel being made of a thermoplastic polyurethane (TPU) coated nylon fabric vinyl material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the satchel from thermoplastic polyurethane (TPU) coated nylon fabric vinyl material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 10
	Adiri as modified discloses,
the satchel being padded.
Re-Claim 11
	Adiri as modified discloses, 
wherein the padding being foam.
Re-Claim 12
	Adiri as modified discloses, 
wherein the actuator being a button 34.
Re-Claim 13
In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 14
	Adiri as modified discloses the claimed invention except for wherein the hose being made of poly-vinyl chloride (PVC).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the hose from PVC, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,434,770 hereinafter referred to as Brown in view of US Patent 5,205,814 hereinafter referred to as LUNDRIGAN. Brown discloses a device 110 for providing comfort for an arm and baby's head while feeding, the device consisting of: a satchel 114 the satchel having a first side, a second side and a third side, the satchel being for holding air and a strap 134, the strap having a first end and a second end, wherein the strap is for ease of carrying the satchel, wherein the first end of the strap being coupled to the first side of the satchel and wherein the second end of the strap being coupled to the second side of the satchel. However does not disclose a hose, the hose having a proximal end and a distal end, the proximal end of the hose being coupled to the third side of the satchel, wherein the hose being for carrying air; and a pump, wherein the pump has a first end and second end, wherein the first end is coupled to an actuator and wherein the second end is coupled to the distal end of the hose, wherein the pump being for providing air to the satchel through the hose.

It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Brown to include a hose and pump as taught by LUNDRIGAN for the purpose of altering the firmness of the apparatus as needed. Such a modification would yield expected results. 
Re-Claim 3
	Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein the strap having a length of three (3) feet. It would have been obvious matter of design choice to size the strap to have a length of three feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 4
	Brown as modified by LUNDRIGAN,
wherein the strap having a pad (foam wrapped with fabric).
Re-Claim 5
	Brown as modified by LUNDRIGAN,
wherein the padding being foam.
Re-Claim 6
	Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein satchel having a length of five (5) inches. It would have been obvious matter of design choice to size the satchel In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 7
	Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein satchel having a height of seven (7) inches. It would have been obvious matter of design choice to size the satchel to have a height of seven feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 8
Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein satchel having a width of three (3) inches. It would have been obvious matter of design choice to size the satchel have a width of five (3) inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 9
	Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein the satchel being made of a thermoplastic polyurethane (TPU) coated nylon fabric vinyl material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the satchel from thermoplastic polyurethane (TPU) coated nylon fabric vinyl material, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Re-Claim 10
	Brown as modified by LUNDRIGAN,

Re-Claim 11
	Brown as modified by LUNDRIGAN,
wherein the padding being foam.
Re-Claim 12
	Brown as modified by LUNDRIGAN,
wherein the actuator being a button 27.
Re-Claim 13
	Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein the hose having a length three (3) feet. It would have been obvious matter of design choice to size the hose to have a length of three (3) feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 14
	Brown as modified by LUNDRIGAN discloses the claimed invention except for wherein the hose being made of poly-vinyl chloride (PVC).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the hose from PVC, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 1, 3-4, 6-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,154,649 hereinafter referred to as Pender in view of LUNDRIGAN. Pender discloses a device 2 for providing comfort for an arm and baby's head while feeding, the device consisting of: a satchel 34 the satchel having a first side, a second side and a third side, the satchel being for holding air and a strap .
However does not disclose LUNDRIGAN teaches a device 20 having a sachet 10 with a hose 14, the hose having a proximal end and a distal end, the proximal end of the hose being coupled to the third side of the satchel, wherein the hose being for carrying air; and a pump 27, wherein the pump has a first end and second end, wherein the first end is coupled to an actuator 27 and wherein the second end is coupled to the distal end of the hose, wherein the pump being for providing air to the satchel through the hose.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Pender to include a hose and pump as taught by LUNDRIGAN for the purpose of altering the firmness of the apparatus as needed. Such a modification would yield expected results. 
Re-Claim 3
	Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein the strap having a length of three (3) feet. It would have been obvious matter of design choice to size the strap to have a length of three feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 4

wherein the strap having a pad.
Re-Claim 6
	Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein satchel having a length of five (5) inches. It would have been obvious matter of design choice to size the satchel have a length of five (5) inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 7
	Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein satchel having a height of seven (7) inches. It would have been obvious matter of design choice to size the satchel to have a height of seven feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 8
Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein satchel having a width of three (3) inches. It would have been obvious matter of design choice to size the satchel have a width of five (3) inches, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 9
	Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein the satchel being made of a thermoplastic polyurethane (TPU) coated nylon fabric vinyl material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the 
Re-Claim 10
	Pender as modified by LUNDRIGAN,
the satchel being padded.
Re-Claim 12
	Pender as modified by LUNDRIGAN,
wherein the actuator being a button 27.
Re-Claim 13
	Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein the hose having a length three (3) feet. It would have been obvious matter of design choice to size the hose to have a length of three (3) feet, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
Re-Claim 14
	Pender as modified by LUNDRIGAN discloses the claimed invention except for wherein the hose being made of poly-vinyl chloride (PVC).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the hose from PVC, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,471,105 hereinafter referred to as A1 (Ammerman) in view of LUNDRIGAN (Lundrigan). A1 discloses a device 1 .
However does not disclose a hose, the hose having a proximal end and a distal end, the proximal end of the hose being coupled to the third side of the satchel, wherein the hose being for carrying air wherein the hose having a length three (3) feet, wherein the hose being made of poly-vinyl chloride (PVC); wherein the strap having a length of three (3) feet, a pump, wherein the pump has a first end and second end, wherein the first end is coupled to an actuator and wherein the second end is coupled to the distal end of the hose, wherein the pump being for providing air to the satchel through the hose, wherein the actuator being a button; and wherein satchel having a length of five (5) inches, wherein satchel having a height of seven (7) inches, wherein satchel having a width of three (3) inches, wherein the satchel being made of a thermoplastic polyurethane (TPU) coated nylon fabric vinyl material, wherein the actuator being a button. 
LUNDRIGAN teaches a device 20 having a sachet 10 with a hose 14, the hose having a proximal end and a distal end, the proximal end of the hose being coupled to the third side of the satchel, wherein the hose being for carrying air; and a pump 27, wherein the pump has a first end and second end, wherein the first end is coupled to an actuator 27 and wherein the second end is coupled to the distal end of the hose, wherein the pump being for providing air to the satchel through the hose; wherein the actuator being a button 27. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of A1 to include a hose and pump as taught by 
	A1 as modified by LUNDRIGAN discloses the claimed invention except for wherein the strap having a length of three (3) feet, wherein the hose having a length three (3) feet, wherein satchel having a length of five (5) inches, wherein satchel having a height of seven (7) inches, wherein satchel having a width of three (3) inches. It would have been obvious matter of design choice to size the strap, hose and satchel as disclosed above, since such a modification would have involved a mere change in the size of a component.  A change is size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955).
	A1 as modified by LUNDRIGAN discloses the claimed invention except for wherein the satchel being made of a thermoplastic polyurethane (TPU) coated nylon fabric vinyl material and wherein the hose being made of poly-vinyl chloride (PVC).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the satchel from thermoplastic polyurethane (TPU) coated nylon fabric vinyl material and the hose out of PVC, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
.	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        
/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673